


Exhibit 10.5






September 15, 2011


Shane Cooke
Kirriemuir
Stillorgan Park, Stillorgan
County Dublin
Ireland


Dear Shane:


I am pleased to confirm your position as President, Alkermes plc (“Parent
Company”) and Director and President of Alkermes Pharma Ireland Ltd. (the
“Company”), reporting to Richard Pops.


1.
Effective Date:  Your full-time employment with the Company will commence upon
the closing of the acquisition (the “Acquisition”) by Alkermes, Inc. of the
global drug delivery technologies business of Elan Corporation plc (“Elan”).  A
condition of your commencement of employment with the Company is that the
Acquisition closes pursuant to the merger agreement between Elan, and various
corporate entities related to Elan, and Alkermes, Inc.  If this condition is not
satisfied by November 5, 2011, this offer of employment will expire and any
acceptance will be ineffective.



2.
Compensation:  Your compensation is subject to approval by the Compensation
Committee (the “Compensation Committee”) of the Board of Directors of  Parent
Company and this paragraph is conditioned upon its approval of the following
terms. Your base compensation will initially be €444,500 per annum, subject to
deduction of tax and PRSI and any other deduction required by law. You will be
paid monthly, in arrears, in accordance with the Company’s payroll procedures.
You will be eligible to participate in the Parent Company reporting officer
performance pay plan for fiscal year 2012. Your performance pay range under that
plan will be 0 to 150% of your base compensation and your target performance pay
will be 75% of your base compensation at the time of determination of
performance pay under the plan.  Your actual performance pay will be based on
individual and Parent Company performance.  For the fiscal year 2012 plan, you
will receive a pro-rata 15 month performance pay bonus to cover the period of
January 1, 2011 through March 31, 2012.



3.
Car Benefit:  The Company will provide you with a cash car allowance (paid
monthly in arrears) to the value of €24,000 gross per annum. Benefit in kind is
payable by you on this amount. The provision is governed by the Company Car
Allowance Policy.



4.  
Pension: You have confirmed that you have your own private pension plan, and
that you would prefer to continue with that arrangement. As such, the Company
will make contributions to your private pension plan in the amount of 23.55% of
basic payroll salary. In that regard, the Company will require you to sign a
release confirming that you have voluntarily elected not to participate in the
Company’s pension plan. The Company will ensure that you are covered under its
plans for death-in-service and disability benefits in line with those provided
generally for executives at your level.



 
 

--------------------------------------------------------------------------------

 
5.  
 Equity Participation, Vesting of Stock:  Subject to approval by the
Compensation Committee, you will be granted a ten (10) year stock option
exercisable for 350,000 shares of Parent Company common stock and a restricted
stock unit award for 50,000 shares of Parent Company common stock.  The
Compensation Committee generally meets once per month to approve grants for
employees who began employment at the Company during the previous month. The
price of the option will be the closing price of the stock on the date of
grant.  The option and the restricted stock units will vest ratably over four
(4) years on the anniversary of the grant date, provided that you remain
employed by the Company. You will receive grant certificates after the date of
grant which will include the grant price for the options and vesting schedule.
 In the event of termination of your employment for any reason, vesting shall
cease.  We will provide you with a copy of the Parent Company’s Stock Option and
Incentive Plan for complete details.

 
6.
Service Credit:  Your previous service with Elan will be credited for the
purposes of service calculations and benefits eligibility.



7.
Health Insurance Allowance:  You will be provided with a health insurance
allowance of up to a maximum amount of €1,100 gross per annum. This allowance is
available for you to use towards the cost of health and/or dental insurance
coverage for you and your dependents. For further information on the health
insurance allowance or information on the Company’s QUINN, Aviva and VHI Group
plans, please contact Human Resources.



8.
Annual Leave: The Company leave year runs from 1st January to 31st December and
annual leave must be taken during the year. You are entitled to twenty-one (21)
days annual leave per annum. Employees have the option to purchase up to three
days annual leave in addition to their normal entitlement.  Accrued, but unused,
annual leave, up to a maximum of five (5) days, may be carried over to the
following year, at the Company discretion, and must be used within six months of
the end of the year during which the leave was accrued.



9.
Termination of Employment: Your employment may be terminated by the Company by
giving three (3) months’ notice or notice in accordance with the Ireland Minimum
Notice and Terms of Employment Act of 1973, whichever is greater. The Company
reserves the right to make a payment to you in lieu of notice. In cases of
misconduct, your employment may be terminated without notice. Should you wish to
resign from the Company, you must give three (3) months’ notice. Your employment
agreement will contain standard severance terms applicable to certain executives
of the Company, including that you will receive 18 months’ severance if you are
terminated by the Company without cause or if you terminate your employment with
the Company under certain other conditions.



10.
Proprietary Information, No Conflicts:  You agree to execute the Company’s
standard Employee Agreement with Respect to Inventions and Proprietary
Information and to be bound by all of the provisions thereof.  A copy is
enclosed with this letter.  You hereby represent that you are not presently
bound by any employment agreement, confidential or proprietary information
agreement or similar agreement with any current or previous employer that would
impose any restriction on your acceptance of this offer or that would interfere
with your ability to fulfill the responsibilities of your position with the
Company.



 
2

--------------------------------------------------------------------------------

 
Shane, we are all very enthusiastic about the prospect of you joining the
executive team at Alkermes plc. We believe your contribution to the combined
company will be a significant factor in its success.


Please indicate your acceptance of the foregoing by signing one of the duplicate
originals of this letter and returning it to me as indicated below no later than
one week from the date of this letter.  After that date, the offer will lapse.


Please return this entire letter, with your signature, by fax to my attention at
(781) 890-0486 with the original to follow by mail addressed to me at the above
address and marked confidential.  Due to the confidentiality of this document
please do not fax it back using any other number.  The other duplicate original
is for your records.


Yours truly,






/s/ Madeline Coffin
Vice President, Human Resources
ALKERMES, INC.




The foregoing is signed and accepted as of the date first above written by:




___________________________________________                                                                                           ______________________
/s/ Shane
Cooke                                                                                                Date







 
3

--------------------------------------------------------------------------------

 
